Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 12/1/2020 have been entered and fully considered.  Claims 1, 7-11, 16, 17, 20 and 24 are amended, claims 2, 3, 5, 22, 23 and 25 are canceled, and claims 1, 4, 6-21, 24 and 26 are currently pending.
Applicant's amendments with respect to claims 1, 7-11, 16, 17, 20 and 24 have been fully considered, thus claim objections have been withdrawn.  Further, claim rejection under 35 U.S.C. 112 (b) has been withdrawn.

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 6-21, 24 and 26 have been fully considered but are not persuasive.
Applicant argues that Iwamura fails to disclose or suggest, at least, in dependence on when a current configuration is the first or the second configuration, causing the first or second information associated with said first or said second configuration to be transmitted to a target base station, as recited in claim 1.
Examiner respectfully disagrees.  Iwamura teaches radio base station eNB #1 transmits the “RRC Connection Reconfiguration” including the “transId(=n+1)” to the mobile station UE (Figure 9 and Paragraph 0079).  The mobile station UE performs the 
Applicant argues that Iwamura fails to disclose or suggest, at least, said message comprising information indicating a configuration of said user equipment, as recited in claim 24.
Examiner respectfully disagrees.  This limitation is not in claim 24, however it is in claim 14.  Examiner will interpret the argument as regarding to claim 14 rather than claim 24.  Iwamura teaches radio base station eNB #1 transmits the “RRC Connection 

Claims 24 and 26 each have their own unique scope, and respectively recite certain elements that are similar to those of claims 1 and 14 highlighted above.  Thus, the deficiencies of Iwamura with respect to claims 1 and 14 are also applicable to claims 24 and 26.
Examiner respectfully disagrees.  Claims 24 and 26 respectively recite features similar to those of claims 1 and 14.  Thus Iwamura teaches the limitations of claims 24 and 26 as highlighted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al. (US 2012/0003977 A1), hereinafter Iwamura.

Regarding claim 1, Iwamura teaches a method (Figures 1 and 13), comprising:
receiving at a user equipment a first message associated with first information associated with a first configuration (Figure 13 Step S4101 and Paragraph 0133; the radio base station eNB#1 managing the cell #1 transmits the "RRC Connection ; 
subsequently receiving at said user equipment a second message associated with second information associated with a second configuration (Figure 13 Step S4105 and Paragraph 0137; in step S4105, the radio base station eNB#1 transmits the "RRC Connection Reconfiguration" including "transId(=n+1)" to the mobile station UE in order to perform a process (e.g., addition and deletion of a radio bearer) to modify the configuration of the connection of the mobile station UE); and 
in dependence on if a current configuration is the first or the second configuration, causing the respective information associated with said first or said second configuration to be transmitted to a target base station (radio base station eNB #1 transmits the “RRC Connection Reconfiguration” including the “transId(=n+1)” to the mobile station UE (Figure 9 and Paragraph 0079).  The mobile station UE performs the process to modify the configuration of the connection in response to the “RRC Connection Reconfiguration” (Figure 9 and Paragraph 0080).  the mobile station UE transmits the “RRC Connection Re-establishment Request” including the “PCI”, the “C-RNTI”, the “shortMAC-I”, and the “transId(=n+1)” to the radio base station eNB#2 managing the cell #2 selected by the cell selection process (Figure 9 and Paragraph 0081).  Therefore, when the current configuration is RRC Connection Reconfiguration transId(=n+1), the UE transmits the request including transId(=n+1).  Further, Iwamura teaches when UE applied RRC Connection Reconfiguration (TRANSID=n) (Figure 8 and Paragraph 0061), the mobile station UE transmits the “RRC Connection Re-establishment Request” including the “PCI”, the “C-RNTI”, the .

Regarding claim 4, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein said first and second messages are received from a source base station (Figure 13 and Paragraphs 0133 and 0137; the first and the second RRC Connection Reconfiguration are received from a source radio base station eNB #1).

Regarding claim 9, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein said message with said respective information is configured to indicate that reconfiguration has been completed (Figure 13 and Paragraph 0138; the mobile station UE performs the process to modify the configuration of the connection in response to the "RRC Connection Reconfiguration". In the case of succeeding in the modification process, the mobile station UE transmits the "RRC Connection Reconfiguration Complete" indicating a success in the modification process to the radio base station eNB#1 in step S4106).

Regarding claim 10, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein if said second configuration is not applied by said user device, said first information is provided to said target base station 

Regarding claim 11, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein if said second configuration is applied by said user device, said second information is provided to said target base station (Figure 8 Steps S1001-S1005, Figure 13 Steps S4105-S4109, Paragraphs 0061-0065 and 0137-0139; mobile station UE performs the process to modify the configuration of the connection in response to the "RRC Connection Reconfiguration". In the case of succeeding in the modification process, the mobile station UE transmits the "RRC Connection Reconfiguration Complete" indicating a success in the modification process to the radio base station eNB#1 in step S4106.  Figure 13 Step S4109 and Paragraph 0139; the mobile station UE transmits the "RRC Connection Re-establishment Request" including the "PCI", the "C-RNTI", the "shortMAC-I", and the "transId(=n+1)" to the radio base station eNB#2 managing the cell #2 selected by the cell selection process).

Regarding claim 12, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein at least one of said first information and said first configuration are generated at said target base station (Figures 8, 12 and Paragraph 0073; the target base station eNB #2 transmits the "RRC Connection Reconfiguration" including the "transId(=n+1)" to the mobile station UE in step S1014).  

Regarding claim 13, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein at least one of said second information and said second configuration are generated at said target base station (Figure 8 Steps S1001-S1005, Figure 13 Steps S4105-S4109, Paragraphs 0061-0065 and 0137-0139; RRC Connection Reconfiguration (TransID=n+2 is generated at target base station eNB #2).

Regarding claim 14, Iwamura teaches method, comprising: 
receiving a message at a target base station responsive to a handover procedure being performed by a user equipment (Figure 13 Step S109; the mobile station UE transmits the "RRC Connection Re-establishment Request" including the "PCI", the "C-RNTI", the "shortMAC-I", and the "transId(=n+1)" to the radio base station eNB#2 managing the cell #2), said message comprising information indicating a configuration of said user equipment (radio base station eNB #1 transmits the “RRC Connection Reconfiguration” including the “transId(=n+1)” to the mobile station UE (Figure 9 and Paragraph 0079).  The mobile station UE performs the process to modify the configuration of the connection in response to the “RRC Connection Reconfiguration” (Figure 9 and Paragraph 0080).  the mobile station UE transmits the “RRC Connection Re-establishment Request” including the “PCI”, the “C-RNTI”, the “shortMAC-I”, and the “transId(=n+1)” to the radio base station eNB#2 managing the cell #2 selected by the cell selection process (Figure 9 and Paragraph 0081).  Therefore, when the current configuration is RRC Connection Reconfiguration transId(=n+1), the UE transmits the .  

Regarding claim 15, Iwamura teaches all of the limitations of claim 14, as described above.  Further, Iwamura teaches causing a first message associated with first information associated with first configuration to be transmitted to a source base station (Figure 13 and Paragraph 0136; the target radio base station eNB#2 updates the context information of the mobile station UE based on the "transId(=n)" included in the received "HO Preparation", and transmits the "HO Preparation Ack" to the radio base station eNB#1 in step S4104); and subsequently causing a second message associated with second information associated with a second configuration to be transmitted to the source base station (Figure 13 and Paragraph 0088; the target radio base station eNB#2 transmits an "X2 HO Preparation Ack" to the radio base station eNB#1 in step S2014).  

Regarding claim 16, Iwamura teaches all of the limitations of claim 14, as described above.  Further, Iwamura teaches wherein receiving said message with said respective information further comprises an indication that a reconfiguration has been completed by the user equipment (Figure 13 and Paragraph 0138; the mobile station UE performs the process to modify the configuration of the connection in response to the "RRC Connection Reconfiguration". In the case of succeeding in the modification process, the mobile station UE transmits the "RRC Connection Reconfiguration Complete" indicating a success in the modification process to the radio base station eNB#1 in step S4106).

Regarding claim 17, Iwamura teaches all of the limitations of claim 14, as described above.  Further, Iwamura teaches wherein said target base station uses the configuration associated with the respective identifier (Figure 13 Step S4109 and Paragraph 0139; the mobile station UE transmits the "RRC Connection Re-establishment Request" including the "PCI", the "C-RNTI", the "shortMAC-I", and the "transId(=n+1)" to the radio base station eNB#2 managing the cell #2 selected by the cell selection process).  

Regarding claim 18, Iwamura teaches all of the limitations of claim 14, as described above.  Further, Iwamura teaches wherein said method further comprises causing a configuration request to be transmitted to a source base station said configuration associated with said information (Figure 12 and Paragraph 0120; the mobile station UE transmits the "RRC Connection Re-establishment Request" including the "PCI", the "C-RNTI", the "shortMAC-I", and the "transId(=n)" to the radio base station eNB#2 managing the cell #2 selected by the cell selection process.  Paragraph 0067; When it is determined that the context information of the mobile station UE .  

Regarding claim 19, Iwamura teaches all of the limitations of claim 18, as described above.  Further, Iwamura teaches wherein said method further comprises receiving a configuration associated with one of first information and second information from the source base station (Figure 13 and Paragraph 0137; the radio base station eNB#1 transmits the "RRC Connection Reconfiguration" including "transId(=n+1)" to the mobile station UE in order to perform a process (e.g., addition and deletion of a radio bearer) to modify the configuration of the connection of the mobile station UE).  

Regarding claim 20, Iwamura teaches all of the limitations of claim 19, as described above.  Further, Iwamura teaches wherein said method further comprises using a configuration associated with the respective said first or said second information (Figure 13 Step S4106 and Paragraph 0138; mobile station UE performs the process to modify the configuration of the connection in response to the "RRC Connection Reconfiguration". In the case of succeeding in the modification process, the mobile .  

Regarding claim 21, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches wherein said method further comprises causing a reconfiguration message to be transmitted to the user equipment (Figure 13, Paragraphs 0133 and 0137; the radio base station eNB #1 transmits "RRC Connection Reconfiguration" including the "transId(=n)" to the mobile station UE in order to perform a process).

Regarding claim 24, claim 24 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, TEST teaches an apparatus in a user device (Paragraph 0153; mobile station UE), said apparatus comprising:
at least one processor (Paragraph 0153; a processor); and
at least one memory including a computer program code (Paragraph 0154; the software module may be arranged in a storing medium); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the above steps (Paragraph 0155; storing medium is connected to the processor so that the processor can write and read information into and from the storing medium).

an apparatus in a target base station (Paragraph 0153; target base station eNB #2), said apparatus comprising:
at least one processor (Paragraph 0153; a processor); and
at least one memory including a computer program code (Paragraph 0154; the software module may be arranged in a storing medium); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the above steps (Paragraph 0155; storing medium is connected to the processor so that the processor can write and read information into and from the storing medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura, as applied in the claims above, further in view of Koskinen et al. (US 2015/0079991 A1), hereinafter Koskinen. 

Regarding claim 6, Iwamura teaches all of the limitations of claim 1, as described above.  
Iwamura may not specifically teach wherein said first and second messages comprise conditional handover messages.  In an analogous art, Koskinen teaches wherein said first and second messages comprise conditional handover messages 

Regarding claim 7, Iwamura teaches all of the limitations of claim 1, as described above.  
Iwamura may not specifically teach wherein said conditional handover messages are one of: conditional handover common messages, conditional handover dedicated messages, and any other form of conditional handover messages.  In an analogous art, Koskinen teaches wherein said conditional handover messages are one of: conditional handover common messages, conditional handover dedicated messages, and any other form of conditional handover messages (Paragraph 0062 and 0066; a mobile terminal may receive a preconfigured handover command; the network may be configured to provide a corresponding measurement reporting event for the candidate cells, such as when a predefined threshold is met, the event is triggered and handover is performed without a new handover command after the measurement report).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Iwamura and 

Regarding claim 8, Iwamura teaches all of the limitations of claim 1, as described above.  Further, Iwamura teaches causing a message to be transmitted to said target base station with said respective information (Figure 13 and Paragraph 0138; the mobile station UE performs the process to modify the configuration of the connection in response to the "RRC Connection Reconfiguration"; Paragraph 0139; in step S4109, the mobile station UE transmits the "RRC Connection Re-establishment Request" including the PCI, the C-RNTI, the shortMAC-1 and the transId(=n+1) to the target radio base station eNB #2).
Iwamura may not specifically teach in response to determining that one or more conditions for conditional handover have been met.  In an analogous art, Koskinen teaches in response to determining that one or more conditions for conditional handover have been met (Paragraph 0062, 0066 and 0068; the network may be configured to provide a corresponding measurement reporting event for the candidate cells, such as when a predefined threshold is met, the event is triggered and handover is performed without a new handover command after the measurement report.  The mobile terminal may cause a handover complete message to be transmitted in an instance in which the handover is completed for a candidate cell.  In some embodiments, an RRC connection re-establishment message may be transmitted and/or a random access procedure may be followed by an uplink transmission with C-RNTI).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647 
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649